





Exhibit 10.2




SEQUA CORPORATION




2003 DIRECTORS' STOCK AWARD PLAN

(As Amended January 25, 2007)







I.

PURPOSE

The purpose of the 2003 Directors’ Stock Award Plan (the “Plan”) is to encourage
and enable members of the Board of Directors of Sequa Corporation (the
“Company”) who are not employed by the Company or any of its subsidiaries or
affiliates (“Eligible Directors”) to acquire a proprietary interest, or increase
an existing interest, in the Company through ownership of common stock of the
Company.  Such ownership will provide such Eligible Directors with a more direct
stake in the future welfare of the Company and encourage them to remain with the
Company.

II.

ADMINISTRATION OF THE PLAN

(a)

The Plan shall be administered by the Board of Directors of the Company (the
“Board”).

(b)

Subject to the provisions of the Plan, the Board shall have full and final
authority in its discretion (i) to determine the Eligible Directors to be
granted options and/or restricted stock, (ii) to determine the time or times
when each option and each restricted stock award will be granted, (iii) to
determine the number of shares subject to each option and the number of shares
covered by each restricted stock award, (iv) to determine the option price of
the shares subject to each option, which shall not be less than the minimum
specified in subparagraph 5(a) hereof, (v) to determine the time or times when
each option will become exercisable and the duration of the exercise period,
(vi) to prescribe the terms and provisions of agreements, which need not be
identical, evidencing options (“Stock Option Agreements”) and restricted stock
(“Restricted Stock Agreements”) granted hereunder, (vii) to adopt, amend and
rescind such rules and regulations as the Board deems advisable in the
administration of the Plan, (viii) to construe and interpret the Plan, the rules
and regulations adopted hereunder and the Stock Option Agreements and Restricted
Stock Agreements, and (ix) to make all other determinations deemed necessary or
advisable for the administration of the Plan.

III.

SHARES OF STOCK SUBJECT TO THE PLAN

(a)

Except as provided in subparagraph 3(b) hereof, the number of shares that may be
issued or transferred pursuant to the exercise of options or pursuant to the
grant of restricted stock awards under this Plan shall not exceed 50,000 shares
of the Company’s Class A Common Stock (“Class A Common Stock”).  Such shares may
be authorized and unissued shares or previously issued shares acquired or to be
acquired by the Company and held in treasury.  Any share subject to an option
which for any reason expires or is terminated unexercised as to such share shall
again be available for award under this Plan.  Any share subject to a restricted
stock award which for any reason is forfeited or terminated shall again be
available for award under this Plan.

(b)

In the event that the Board shall determine that any dividends in shares of
Class A Common Stock, split of Class A Common Stock, reverse split,
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase or share exchange, or other similar corporate transaction or event,
affects shares of Class A Common Stock such that an adjustment is appropriate in
order to prevent dilution or enlargement of the rights of Eligible Directors
under the Plan, then the Board shall make such equitable changes and adjustments
as it deems appropriate in (i) the number and kind of shares which may
thereafter be issued under the Plan, (ii) the number and kind of shares, other
securities or other consideration issued or issuable in respect of outstanding
options and restricted stock awards under the Plan, and (iii) the option price
of shares covered by options.  Any new or additional shares of Class A Common
Stock or other securities received by virtue of such adjustment to a restricted
stock award shall be subject to the same terms, conditions and restrictions as
the shares of restricted stock giving rise to such adjustment.

IV.

DURATION OF THE PLAN

Subject to the provisions of paragraph 8 hereof, the Plan shall remain in effect
until all shares subject or which may become subject to the Plan shall have been
purchased pursuant to the exercise of options or issued pursuant to restricted
stock awards granted under the Plan, provided that no options or restricted
stock awards may be granted after December 10, 2013.

V.

OPTIONS

Options shall be evidenced by Stock Option Agreements in such form, not
inconsistent with the Plan, as the Board shall approve from time to time, which
agreements shall be consistent with the following terms and conditions.

(a)

Option Price.  The purchase price under each option shall be not less than 100%
of the fair market value of the Class A Common Stock on the date the option is
granted.

 (b)

Medium and Time of Payment.  Stock purchased pursuant to a Stock Option
Agreement shall be paid for (1) entirely in cash at the time of purchase, (2)
entirely in shares by tendering and delivering to the Company shares of the
Class A Common Stock or Class B Common Stock of the Company (“Class B Common
Stock”) owned beneficially by the optionee and having an aggregate market value
equal to the aggregate cash exercise price applicable to the optionee’s option,
(3) partly in cash and partly in shares of Class A Common Stock or Class B
Common Stock, or (4) by means of deferred payment from the proceeds of sales
through a broker on the exercise date of some or all of the shares to which such
exercise relates.  The market value per share of such stock shall be the last
sales price of the Class A Common Stock or Class B Common Stock, as the case may
be, on the New York Stock Exchange on the day preceding the day on which the
option is exercised (or if such stock was not traded on that date, then on the
next preceding date on which such stock was traded).  Upon receipt of payment,
the Company shall, without stock transfer tax to the optionee or other person
entitled to exercise the option, deliver to the person exercising the option a
certificate or certificates for such shares.  No shares of Class A Common Stock
or Class B Common Stock shall be accepted as full or partial payment for the
exercise of an option hereunder unless such securities have been beneficially
owned for a period of not less than one year by the person tendering them for
payment.

(c)

Waiting Period and Term.  No options may be exercised during the first twelve
months of their respective terms other than in the event that death of the
grantee occurs prior to the expiration of the twelve-month period.  No option
may be exercised after the expiration of ten (10) years from the date of grant
of such option.

(d)

Partial Exercise.  Partial exercise will be permitted from time to time,
provided that no partial exercise may result in the issuance or transfer of less
than one hundred (100) shares of Class A Common Stock.

(e)

Rights as a Stockholder.  A recipient of options shall have no rights as a
stockholder with respect to any shares issuable or transferable upon exercise
thereof until the date a stock certificate is issued to him or her for such
shares.  No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

(f)

Non-Assignability of Options.  No option shall be assignable or transferable by
the recipient except by will or by the laws of descent and distribution.  During
the life of the recipient, options shall be exercisable only by him or her.

(g)

Effect of Termination of Status as a Director.  An Eligible Director shall be
deemed to have terminated his or her status as a director of the Company in a
“Qualifying Termination” if the Eligible Director:

(i)

Dies while in office,

(ii)

Becomes mentally or physically disabled while in office and is unable as a
result thereof to continue as a director of the Company,

(iii)

Is not requested and/or nominated to run for reelection to the Board by a
majority of the other directors, or

(iv)

Runs for reelection to the Board but fails to be reelected by a plurality of the
aggregate votes cast, in accordance with Article II, Section 3, of the Company’s
Bylaws.

In the event that an Eligible Director’s status as a director of the Company
terminates in a Qualifying Termination other than by reason of death, the
Eligible Director’s unexercised options (or portions thereof) shall expire on
the date of Qualifying Termination, except for unexercised options (or portions
thereof) that were exercisable on the date of Qualifying Termination, which
shall expire unless exercised within a period of one year after the date of
Qualifying Termination.  In the event of the death of an optionee within the
one-year period following Qualifying Termination, unexercised options (or
portions thereof) that were exercisable on the date of Qualifying Termination
shall be exercisable by his or her personal representatives, heirs or legatees
at any time prior to the expiration of one (1) year from the date of his or her
death.  In the event of the death of an optionee while a director of the
Company, unexercised options ( or portions thereof), whether or not they were
exercisable on the date of death, shall be exercisable by his or her personal
representatives, heirs or legatees at any time prior to the expiration of one
(1) year from the date of his or her death.  In no event, however, shall an
option be exercisable after the expiration of ten (10) years from the date the
option was granted.  In the event that an Eligible Director’s status as a
director of the Company terminates for any reason other than a “Qualifying
Termination,” the Eligible Director’s unexercised options (or portions thereof)
shall expire on the date of termination of the Eligible Director’s status as a
director of the Company.

VI.

RESTRICTED STOCK

(a)

Grants of Restricted Stock.  There shall be granted on January 15 of each
calendar year beginning with 2004 (or if that day is not a business day, on the
next succeeding business day) to each person who is an Eligible Director on the
date of grant a number of shares of restricted stock having a market value equal
to $10,000 (rounded to the nearest whole number of shares), unless the Board
determines in its discretion prior to the grant date that a greater or lesser
number of shares of restricted stock, or no shares of restricted stock, will be
granted on that date.  For this purpose, the market value of a share of
restricted stock shall be the last sales price of the Class A Common Stock on
the New York Stock Exchange on the day preceding the date of grant (or, if such
stock was not traded on that date, then on the next preceding date on which the
stock was traded).  The Board shall have the full and final authority to grant
shares of restricted stock to Eligible Directors at other times and in other
amounts.

(b)

Restrictions on Restricted Stock.  All shares of restricted stock granted to an
Eligible Director under this Plan shall be restricted as follows and may not be
transferred, pledged, assigned, sold or otherwise disposed of while any of such
restrictions remain in force.  Unless otherwise provided in the applicable
Restricted Stock Agreement or the resolutions of the Board granting the award of
restricted stock, such restrictions shall remain in force until the first
anniversary of the date of grant of the restricted stock award.

(c)

Termination of Restrictions on Stock.  Notwithstanding the provisions of
subparagraph 6(b) hereof, the applicable restrictions as set forth in
subparagraph 6(b) hereof shall immediately terminate, and the previously
restricted Class A Common Stock may thereupon be transferred, pledged, assigned,
sold or otherwise disposed of, with respect to an Eligible Director whose status
as a director of the Company terminates in a Qualifying Termination (as defined
in subparagraph 5(g) hereof).

(d)

Forfeiture of Stock.  An Eligible Director will forfeit all Class A Common Stock
that has been issued to him or her under the Plan and that remains restricted in
the event that his or her status as a director of the Company terminates for any
reason other than a Qualifying Termination (as defined in subparagraph 5(g)
hereof).

(e)

Legending of Stock Certificates.  All certificates representing restricted stock
issued pursuant to the Plan shall contain the following legend:

The transferability of this certificate and the shares of stock represented
hereby are restricted by and subject to the terms and conditions (including
forfeiture) of Sequa Corporation’s 2003 Directors’ Stock Award Plan.  Copies of
such Plan are on file in the offices of Sequa Corporation, 200 Park Avenue, New
York, New York.

(f)

Delivery and Return of Stock Certificates.  Certificates for Class A Common
Stock issued pursuant to the Plan shall be issued in the name of the applicable
Eligible Director on such date or dates during the first year of the restriction
period as shall be determined by an appropriate officer of the Company and shall
be held by the Company until the restriction period has expired pursuant to
subparagraphs 6(b) and 6(c) hereof.  Thereafter, a certificate shall be
delivered, without stock transfer tax, to the applicable Eligible Director.
 Initially, such certificates shall be legended when issued in accordance with
subparagraph 6(e) hereof.  At the time a certificate is delivered to an Eligible
Director, it shall be unlegended.

(g)

Rights as a Stockholder.  Subject to the restrictions hereunder, an Eligible
Director shall, during the period in which any Class A Common Stock issued under
the Plan is restricted, have all of the rights of a stockholder with respect to
such stock, including, without limitation, the right to vote the shares in any
matter with respect to which the stock is permitted to be voted and to collect
all dividends that may be paid thereon.

VII.

LEGAL RESTRICTIONS

All Class A Common Stock issued under the Plan shall be subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration, or qualification of the shares issuable
hereunder upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issue or transfer of
shares hereunder, such shares may not be issued or transferred unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board.

VIII.

AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN

(a)

Subject to subparagraph 8(b) hereof, the Board may at any time amend, modify or
terminate the Plan in any respect; provided, however, that no such action may
affect the restrictions, terms and conditions applicable to Class A Common Stock
or options previously issued under the Plan without the consent of the
applicable Eligible Director.

(b)

Any increase in the number of shares of Class A Common Stock that may be issued
or transferred under the Plan (except as contemplated by subparagraph 3(b)
hereof) and any other amendment or modification of the Plan for which
stockholder approval is required under any applicable law or applicable rule or
regulation of any governmental regulatory body or under the rules of any stock
exchange on which the Class A Common Stock is listed shall be subject to the
approval of the Company’s stockholders.

IX.

EFFECTIVE DATE OF PLAN

The effective date of the Plan shall be December 11, 2003, subject, however, to
the approval of the Plan by a majority of votes cast at the annual meeting of
the stockholders of the Company held in 2004, provided that the total vote cast
represents over fifty percent (50%) in interest of all stock of the Company
entitled to vote.  Options and restricted stock may be granted pursuant to the
Plan prior to such approval by stockholders, provided, however, that if the Plan
is not approved by stockholders as aforesaid, all such grants shall become null
and void.

X.

GOVERNING LAW

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be construed and enforced in accordance with the laws
of the State of New York, without regard to principles of conflict of laws.






